UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1351


In re: BRANDON MARQUIS JENNINGS, a/k/a Smilez, a/k/a Smilez Finesse,
a/k/a Beezy, Mustafa Bey,

                    Petitioner.


               On Petition for Writ of Prohibition. (5:18-cr-00318-FL-1)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brandon Marquis Jennings, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Brandon Marquis Jennings petitions for a writ of prohibition seeking an order

exempting him from paying taxes and court fees and authorizing his immediate

deportation. “[A] writ of prohibition is a drastic and extraordinary remedy which should

be granted only when the petitioner has shown his right to the writ to be clear and

undisputable,” In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983), and that there are no

other adequate means of relief, In re Bankers Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

A writ of prohibition also may not be used as a substitute for appeal. Vargas, 723 F.3d at

1468.

        Jennings has failed to demonstrate that he is entitled to the relief he seeks.

Accordingly, although we grant Jennings leave to proceed in forma pauperis, we deny the

petition for a writ of prohibition. We further deny Jennings’ motions to compel testing

documents and for release pending appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decision process.

                                                                      PETITION DENIED




                                            2